          Case 3:21-cv-00346-MMD-WGC Document 4 Filed 08/11/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                       Case No.: 3:21-cv-00346-MMD-WGC
   JOHNNY PARTIDA,
 4 AMBER FUCHSLIN,                                                       Order

 5          Plaintiffs                                            Re: ECF Nos. 1, 1-1

 6 v.

 7 FBI, et. al.,

 8          Defendants

 9

10         An application to proceed in forma pauperis in order to proceed without paying the filing

11 fee has been filed by plaintiff Johnny Partida. (ECF No. 1.) The complaint filed along with the

12 IFP application lists as plaintiffs both Johnny Partida and Amber Fuchsin; however, the

13 complaint is only signed by Johnny Partida.

14         Mr. Partida does not appear to be an attorney admitted to the State Bar of Nevada. Nor

15 does he provide a bar number indicating he is admitted to practice law in any other state. As

16 such, he may not initiate a civil complaint on behalf of another individual. Nor may he submit an

17 application to proceed IFP on behalf of another individual. See Fed. R. Civ. P. 11(a) (requiring

18 every pleading, written motion or other paper to be signed by an attorney of record or by a party

19 if that party is unrepresented).

20

21

22

23
          Case 3:21-cv-00346-MMD-WGC Document 4 Filed 08/11/21 Page 2 of 2




 1         Within 30 days of the date of this Order, an IFP application shall be submitted and signed

 2 by Amber Fuchslin, and Plaintiffs shall submit a complaint that is signed by both Mr. Partida and

 3 Ms. Fuchslin.

 4         At that point, the court will address the IFP applications and then, if granted, will screen

 5 the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), which requires dismissal of a complaint, or

 6 any portion thereof, that is frivolous or malicious, fails to state a claim upon which relief may be

 7 granted, or seeks monetary relief against a defendant who is immune from such relief.

 8 IT IS SO ORDERED.

 9 Dated: August 11, 2021

10                                                           _________________________________
                                                             William G. Cobb
11                                                           United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
